I greet the General Assembly on behalf of myself, my country and my nation with the utmost respect. I hope the seventy- first session of the General Assembly will succeed in its purposes and will lead to favourable results for all countries and nations.
I would like to take this opportunity to congratulate His Excellency Mr. Peter Thomson on assuming the presidency of the General Assembly at its seventy-first session, and I thank His Excellency Mr. Mogens Lykketoft for his work during his presidency during the previous session, while wishing him luck in his future endeavours.
I would also like to thank His Excellency Mr. Ban Ki-moon for his valuable contributions as he ends his 10- year tenure as Secretary-General, during which he served in a time of global challenges.
Within the first quarter of the twenty-first century, humankind has reached a peak in achievements in science, technology, economic development and health. However, such brilliance has also a very dark and disgraceful side. In Syria, in Iraq and in many countries suffering in the grip of terrorism and war, hundreds of thousands of women and children, the young and the elderly, are being killed. Refugees fleeing death, tyranny and oppression are, unfortunately, also facing degrading treatment in many European cities.
Terrorist organizations, such as Da’esh and the Al-Nusra Front and the Democratic Union Party and Kurdish People’s Protection Units, continue their attacks and actions in the region. There is also great potential for the disputes in the Caucasus region to unfold into a full-fledged conflict. Many problems, from Yemen to Ukraine, are of particular urgency, while peoples in countries throughout the world struggle with hunger, epidemics, poverty and illiteracy.
That is the disgraceful side of our world, damaging human dignity and disturbing the human conscience. What is even more distressing is that many of those crises and problems could easily be resolved. Peace, prosperity and security for future generations greatly depend on the steps and measures that we take today. Now is the moment to show leadership with a sense of responsibility in addressing the problems before us decisively.
Today, terrorist organizations are able to employ a variety of methods. On the night of 15 July, we in Turkey suffered a malicious coup attempt initiated by the Fethullah terrorist organization, also know as Fethull. That terrorist organization murdered 241 citizens and injured 2,194 people. Our Parliament building, the presidential complex and many security organizations and law-enforcement units were bombed by the terrorist organization, using F-16 fighter jets. Tanks rolled through the streets and over people. Helicopters and military vehicles opened fire on civilians. The coup attempt was successfully repelled by our nation, which heroically preserved its democracy, Government, freedoms and future and the constitutional order.
I therefore take pride in my nation’s people, which defeated that heinous coup attempt at the risk of their lives. For a period of 29 days the people never abandoned the city squares of Turkey, remaining on call to protect our democracy. They threw their bodies in the way of tanks so as to repel the coup attempt. They took a very noble stand. If I am standing here before the Assembly today, it is because of our nation’s brave and noble reaction. It should never be forgotten that the coup attempt in Turkey was aimed at democracy throughout the world as well. Our nation taught a historical lesson to those intending to carry out coup attempts and became a source of inspiration for all nations committed to protecting democracy.
The new generation of terrorist organizations poses a security threat, not only for Turkey but also for all 170 countries around the world in which such organizations exist. In other words, today the majority of the countries represented here in the General Assembly are currently under the threat of such clandestine structures. The terrorist organizations work on the premise of a deep-rooted psychological heresy aimed at subduing the whole world far beyond the borders of Turkey. The members are deviant in their actions. The basic strategy of the terrorist organizations is to infiltrate State institutions, influencing society and dominating economic resources under the disguise of education, dialogue, tolerance, non-governmental organizations and the best of intentions.
From this rostrum, I would like to call on all our friends to take the necessary measures against the Fethullahist terrorist organization in their own countries in order to protect the future of their own people and their well-being. Based on our experience, it is evident that, if you do not fight against the Fethullahist terrorist organization now, tomorrow may be too late. I would also like to take this opportunity to say that attributions such as “Turkish” or “Turkey” and all other similar labels used by that terrorist organization and the persons associated with it have no relation with Turkey.
The humanitarian crisis in Syria has reached its sixth year. To date, 600,000 people have reportedly lost their lives, and, because of the war, 12 million people have had to leave their country, 5 million of whom have taken refuge in other countries. There are now 2.7 million such people in our country. They were forced to leave their homes behind and have been welcomed in Turkey. We have never asked why they ended up in Turkey. Our doors are wide open. We have not shut our doors in their faces, because they were fleeing barrel bombs and fighter jets. For those people, we have had to assume our responsibilities and do what was expected of us.
While the West and the rest of the world might not do so, we will continue to welcome them, because we are human beings. In the face of such an atrocity, we are obliged to keep our doors open to all those fleeing tyranny and oppression. We have opened our doors and kept them open. And we will continue to open our doors in the future. The international community has, unfortunately, remained indifferent to the suffering of people in conflict zones. The numbers that we have mentioned correspond to human beings.
The Syrian people are in a state of exhaustion in the grip of proxy wars that have been shaped by a cruel Administration, merciless terrorist organizations and global and regional competition. In that process, unfortunately, the international community has failed to live up to its humanitarian values and its collective conscience.
To date, Turkey has spent approximately $25 billion on the refugees, including money directed to non-governmental organizations and municipalities. Members might ask: what has Turkey received from the rest of the world? From the United Nations, we have received only $525 million in aid and nothing else. Have we received anything from the European Union (EU)? The EU made certain promises, which have, unfortunately, not been kept. It has allocated $178 million to UNICEF. That is all. Turkey itself has not directly received any aid whatsoever in financial terms.
Since the beginning of the conflict, we have claimed that the problem was a common question for the rest of the world. We have been establishing close contacts in solidarity with influential international figures. The Syrians are our neighbours and brothers and sisters. We could not remain silent in the face of such tragedy and carnage. We have never remained silent and never will. Currently, 2.7 million refugees are being housed in our country, along with 300,000 Iraqis. A total number of 3 million refugees have never been subjected to any ethnic or religious discrimination in Turkey. We have opened our arms wide.
In addition to the tent and container cities in which we accommodate the refugees in Turkey, we will continue to provide all forms of support commensurate with our capabilities. We expect the EU and all other organizations that have pledged financial support to rise to the occasion. We expect them to keep their promises. Similarly, we expect the United Nations to keep its promises. I hope and pray that the General Assembly at its seventy-first session will loudly convey that message to the rest of the world, because the contributions of the international community should not be limited $512 million s. What is one to think?
From this rostrum, I call upon the rest of the world, including my European friends who believe that the Syrian refugees represent a threat and clear danger to them. Barbed wire and high walls will never provide them with the safety, security or peace of mind that they are seeking. That effort is in vain. The problems of the Syrian refugees should be immediately solved once and for all. Otherwise, we will never be able to prevent the irregular migration, social issues and security risks embedded within that problem. We must not lose any more time in ending the conflict, the terrorism and the environment of persecution, which are the sources of the problem in Syria. We must urgently implement a political settlement process. We attach great importance to protecting Syria’s sovereignty and territorial integrity. We have no claims whatsoever on Syrian territory. Syria belongs to the Syrian people. No one should ever have any plans whatsoever with regard to the territory of Syria.
Starting with our support for the Syrian opposition, what is known as Operation Euphrates Shield was launched, which is critical to re-establishing stability, peace and prosperity in a region of despair. It became clear that, with the launching of that operation, the priority of the terrorist organization Kurdish Workers Party, or of the Kurdish Democratic Party, is in not fighting against Da’esh. The operation — or offensive, as some prefer to call it — has also boosted the self-confidence of the moderate Syrian opposition forces. Furthermore, that development has provided encouragement to the local forces in Iraq that are eager to cleanse Mosul of the terror sowed by Da’esh.
As those who are present here are probably aware, for a long time I have appealed for the establishment of a safe zone along our border with Syria, which at more than 900 kilometres is the longest border with Syria. Along that border, Turkey has been continuously under threat. We have been extremely patient. However, on 24 August, in the city of Gaziantep, next to the Syrian border, a wedding party was attacked by a 14-year-old suicide bomber, a boy sent there by Da’esh terrorists. The blast killed 56 people and injured more than 100. We were patient until that critical moment. That was the precise time when we said, enough is enough.
Along with the moderate opposition, we initiated the offensive. Primarily in Jarabulus, we have eliminated Da’esh and extended operations all the way to Al-Rai, where Da’esh was repelled. The local inhabitants of Jarabulus were resettled, as were those from Al-Rai. From A’zaz to the Euphrates, the entire region was saved from becoming a belt of terrorism. Instead, it was converted into a belt of peace. The operation we are conducting today has the eventual goal of protecting that safe zone and ensuring that it is in fact safe.
The people of Jarabulus were saved from the grip of the terrorists and are confident in returning to their homes. The electrical and water infrastructure will be made operational immediately. The Turkish Red Crescent, Turkish humanitarian aid organizations and all of the other non-governmental organizations have mobilized to meet the needs of the local inhabitants. All of the civil facilities needed by the local inhabitants will be constructed in the near future. In order to make that possible, the areas officially designated as safe zones should also be declared as no-fly zones. We must maintain a firm stand so as to ensure that a no-fly zone will be established for the protection and security of the region’s inhabitants.
It is unfortunate that the ceasefire, a process that has received enormous investment, has failed. As is clear, a ceasefire is no longer possible. Yesterday, a United Nations convoy was attacked by the regime’s forces, resulting in the death of one person and many others injured.
The Syrian regime has not allowed aid deliveries supervised by the United Nations to reach the people of Aleppo, who are in dire need. They are also attacking United Nations convoys. The regime is condemning people to famine and suffering, in order to encourage them to surrender or to die. The United Nations and the Security Council should no longer tolerate the regime’s policies.
In Iraq it is clear that it will not be easy to establish a political system to effectively protect its ethnic and sectarian diversity, which makes up the greatest underlying strength of the country. Within that context, the Mosul operation should be conducted by taking into consideration the sensitivities of the people of the region. Otherwise, a new humanitarian crisis will emerge, leading to the influx of yet another 1 million people seeking refuge in other countries. We cannot leave the Iraqi people alone at this critical juncture, when they need the support of the international community now more than ever.
Allowing the Palestinian people to live in an independent Palestine, with East Jerusalem as its capital, based on the two-State solution, is an obligation of the international community to Palestinian children, if nothing else. Israel, especially, should respect the sanctity of the Temple Mount and put an end to violations of its status.
We will try to benefit from our normalized relations with Israel to facilitate the peace process and resolve the economic and humanitarian challenges faced by our Palestinian brothers and sisters through every possible effort. In that vein, we will continue our efforts to deliver humanitarian assistance to the Gaza Strip.
That brings me to a very important point. The World Humanitarian Summit was held in May, in Turkey, for the first time in history. We consider that Summit to have provided an important opportunity to explore new ways of more effective crisis intervention around the world. In that connection, I would like to be clear in my remarks. With respect to providing support to the least developed countries around the world, Turkey, the United Kingdom and the United States rank among the top three donors. But in the ratio comparing the amount of humanitarian aid to gross domestic product, Turkey is ranked number one in the world.
We are the country housing the most significant number of refugees around the world, and we are doing everything within our ability to stop irregular migration. Upon Turkey’s initiative, the subject of Syrian refugees was addressed by the General Assembly last year for the first time. Similarly, migration and terrorism were incorporated into the Group of 20 agenda, thanks to Turkey’s efforts. We are cooperating with the European Union on the refugee crisis to the greatest extent possible.
Based on the goal of preventing deaths in the Aegean Sea, we have succeeded in reducing the irregular migration number to 50 people per day; whereas, in October 2015, that number had reached 7,000 per day. That shows that Turkey has successfully fulfilled its commitments under the framework of the refugee agreement with the EU. However, we regret that the promises made by the EU in the context of the agreement of 18 March have been forgotten, while ongoing false pretexts prevail and excuses are all that we hear.
The Security Council must be reformed to improve the effectiveness of peacekeeping and peacebuilding. We fully appreciate Secretary-General Ban Ki-moon’s progress in that respect. Furthermore, it is obvious that, unless the Security Council, as the main organ responsible for the maintenance of international peace and security, is reformed, such efforts will be in vain and the task will remain unfulfilled.
That is why we say that the world is greater than the five permanent members. We have been reminding the international community of that fact over and over again with every chance we get. The Security Council was established in the aftermath of the Second World War. One cannot preserve the same structure of the Council under the circumstances of modern times. One cannot condemn the fate of the rest of the world to depend on what the five permanent members in the Security Council say. There are five permanent seat-holders and 10 non-permanent seat-holders in the Security Council. That is not a proper Security Council. A Council that does not represent the entire world can never serve to re-establish peace and justice around the world. That is something that we need to revisit over and over again. Can everyone think about that — three European countries, one country in Asia and one country, the United States of America, of course — five countries as the permanent seat-holders? What about the rest of the world? What about the other countries around the world? They have remained on the sidelines. We ignore them.
Instead, why not have 20 countries as permanent seat-holders in the Security Council, under a rotational system? In that system, each country would, deservedly, be represented on the Security Council every year or every two years. That is the only way to establish fairness and justice. The representative nature of the Security Council should be established so that the organ will be much more effective, more just.
In order for that to be possible, the General Assembly has to reach complete consensus. Please do not even consider remaining silent, or else we cannot achieve anything. We cannot succeed in our policies. We have to engage in spying, so to say. We have to be strong. We have to stand on our two feet, and talk about the truth and nothing but the truth. We have to stand behind the truth. We are the politicians. Only in that way can the world attain the level of justice that it yearns for. This is the only way to achieve democracy.
Islamophobia is an alternate name for racism and discrimination. We see it prevailing in countries with a large Muslim population. About a decade ago, along with the then Prime Minister of Spain, we co-chaired the initiative of the United Nations Alliance of Civilizations project that aimed to find permanent solutions to such dangerous movements that threaten our prosperity around the world. Similarly, we are also glad that interest in the Mediation for Peace Initiative that we pioneered along with Finland in 2010 under the auspices of the United Nations has increased.
The 2030 Agenda for Sustainable Development, which we have jointly developed, includes ambitious and transformative goals for us all. Official development assistance makes up the most important resource for supporting development efforts, notably for the least developed countries (LDCs). Turkey’s official development assistance reached $3.9 billion in 2015. As I have previously mentioned, the 0.54 per cent of our gross domestic product, which is the ratio of humanitarian aid that we provide, is beyond the Organization for Economic Cooperation and Development average and helps us approach the United Nations target, which is 0.7 per cent. Turkey has surpassed its commitment to provide $200 million annually to LDCs in 2011, and has delivered more than $1.5 billion to LDCs in a mere five-year period.
Before concluding my remarks, I hope and pray that the seventy-first session of the General Assembly will be the beginning of a new age to alleviate the pain and suffering of people around the world, and that it will help us change our world.
